Citation Nr: 1625136	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for bilateral hearing loss (BLHL).

4.  Entitlement to service connection for residuals of positive tuberculin skin test (Positive purified protein derivative (PPD)), claimed as tuberculosis (TB).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia, RO has jurisdiction of the current appeal.  The September 2009 rating decision declined to reopen the Veteran's claim of entitlement for a low back disorder, and denied service connection for a bilateral knee disorder, BLHL, and TB.  The Veteran submitted a notice of disagreement (NOD) in October 2009, and a statement of the case (SOC) was issued March 2010.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in July 2010.  

In the July 2010 VA Form 9, the Veteran initially requested a Board hearing before a Veterans Law Judge; however, in a November 2011 correspondence, the Veteran withdrew that request for a hearing.  See 38 C.F.R. § 20.704 (2015).

In March 2015, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) in order to procure outstanding Social Security Administration (SSA) records and to afford the Veteran a VA examination for each of his pending issues.  Following this development, the issues were readjudicated in a June 2015 supplemental statement of the case (SSOC).  The AOJ has completed the requested development, and no further action is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's remaining claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is seeking entitlement to service connection for residuals of PPD, a lower back disorder, BLHL, and a bilateral knee disorder.  In essence, the Veteran asserts that he tested positive and was medicated for TB after rooming with a servicemember who succumbed to the disease; incurred continuous back pain since a fall on top of a tank; suffers from hearing loss stemming from tank and ordinance firing; and has had bilateral knee pain due to the wearing of ill-suited footwear during physical training.  See October 2011 VA Form 21-4138; see also May 2015 VA examinations.  

The record suggests that there may be pertinent VA treatment records not associated with the claims file.  As noted in the introduction, these matters were remanded in part to afford the Veteran new VA examinations, which occurred in May 2015.  The May 2015 tuberculosis, spine, and knee examination reports referenced treatment occurring in 2001 and 1994 that is not currently associated with the evidentiary record.  See e.g. May 2015 VA Tuberculosis examination ("01/16/2001...Chest 2 Views"); May 2015 Thoracolumbar Spine examination ("12-26-94...Swelling in Lower Thoracic Spine"); May 2015 Knee examination ("4-24-01...Had knee surgery yesterday.")  

The Board notes that the May 2015 examiners indicated that they had reviewed VBMS, as well as other records from the Computerized Record Management System (CPRS), which the Board cannot access.  As the May 2015 VA examiners reviewed and relied upon material currently outside the Board's purview, this outstanding evidence would be pertinent to a determination of whether there is a presently existing disability within VA standards; or, whether said disability is related to service.

Therefore, on remand, the AOJ should obtain and associate with the Veteran's electronic VBMS record all outstanding VA treatment records, including those which are currently only accessible through the CPRS system.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claims file all outstanding, non-duplicative VA treatment records, to specifically include the 1994 and 2001 treatment records referenced in the May 2015 VA examination reports, and all medical documentation which is currently only available in the CPRS system that the Board does not have access to.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e)  (2014). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




